sin internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to op e ep t date march attn legend state a employer m plan x oe group b employees ladies and gentlemen this letter is in response to a request for a private_letter_ruling dated june letters dated september submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code as supplemented by and date the following facts and representations have been submitted employer m a political_subdivision of state a has established plan x for the benefit of group b employees plan x provides for mandatory employee contributions and satisfies the qualification requirements under sec_40l a of the code pursuant to an ordinance that employer m proposes to adopt employer m will pick up assume and pay mandatory employee contributions of group b employees to plan x contributions the option of receiving the contributed amounts directly instead of having such contributions paid to plan xx in lieu of group b employees paying such in addition group b employees will not have the based on the aforementioned facts and representations you have requested the following rulings the amount picked up by employer m as employer on behalf of group b employees is not includable in such employees' gross_income in the taxable_year in which the amounts are contributed the employee contributions to plan x picked up by employer m pursuant to the above-described ordinance although designated as employee contributions are treated as employer contributions for federal_income_tax purposes where employer m picks up such contributions through a reduction in salary the employee contributions to plan x picked up by employer m are treated as employer contributions and thus excepted from wages under sec_3401 a for federal_income_tax withholding purposes of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages of the code the school district's revrul_77_462 therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up and revrul_81_36 c b the employer must specify that the by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it these the employee must not the ordinance that employer m proposes to adopt satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it specifies that employer m will assume and pay mandatory employee contributions to plan x in lieu of contributions by group b employees and that group b employees may not elect to receive such contributions directly instead of having such contributions paid_by employer m to plan x accordingly we conclude that the amounts picked up by employer m on behalf of group b employees shall be treated as employer contributions and will not be includible in group b employees' gross_income in the year in which such amounts are contributed in the gross_income of group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m these amounts will be includible because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from group b employees' salaries with respect to such picked-up contributions sec_414 of the code employer m picks up contributions through a reduction in salary an offset against future salary increases or a combination of both for purposes of the application of is immaterial whether it g34 the effective date for the commencement of the proposed pick-up as specified in the final ordinance cannot be any earlier than the later of the date the ordinance is signed or the date it is put into effect these rulings are contingent upon the adoption of the ordinance proposed in your correspondence of date and will have no effect unless such ordinance is adopted as proposed these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no opinion is expressed as to whether of the code a copy of this letter is being sent to your authorized representative in-accordance with the power_of_attorney on file in this office sincerely yours sjl a o me sa john g riddle jr chief employee_plans technical branch enclosures deleted copy of letter notice d mas
